DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 5 January 2021 has been entered.  Claims 1-4 are pending examination.  
The previous rejections of claim 2 under 35 U.S.C. 112 (a)-(b) have been withdrawn in light of Applicants’ amendment and remarks filed 5 January 2021.
The previous objection of the drawings, i.e. Figure 8, has been withdrawn in light of Applicants’ amendment filed 5 January 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dynamit (GB 1 564 363).  
Regarding claims 1-2 and 4, Dynamit disclose a fat-containing preparation comprising a crystalline powder-form composition (i.e. powdered fat and/or oil-page 1/L39-44).  Dynamit disclose wherein the crystalline powder composition comprises a mono-acid triglyceride wherein each fatty acid residue of the triglycerides is saturated and has a carbon chain of 10 to 20 carbon atoms (page 1/L 39-44).  Dynamit also disclose that the saturated triglycerides are in the stable lowest-energy β-form of the fats (page 1/L45-46).
Here, Dynamit disclose fatty acid residue comprising at 10-20 carbon atoms, overlapping the presently claimed ranges of 10-22 and 16-18 (page 1/L43-44).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05).  
While Dynamit also disclose wherein the crystalline powder has a particle size between 2 and 10 µm and the same particle geometry (page 2/L 31-45), the reference is silent with respect to the shape of the particles or the bulk density of the crystalline powder.
Given that the powdered oil and/or fat component recited in the claims appears to be the same or similar to the crystalline powder of monoacid triglycerides in Dynamit, intrinsically the 
Regarding claim 3, Dynamit disclose all of the claim limitations as set forth above.  Dynamit discloses a minimum of 70% by weight of the crystalline powder-form composition comprises the monoacid triglycerides (page 2/L8-12).  
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796